DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. 2017-231569, filed 12/01/2017.
Information Disclosure Statement
The References sited on IDS filed on 07/23/2020 has been considered.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “a display controller that displays one”… should be changed to “a display controller configured to display one or …”. Similarly claims 15-17 should be amended.
Claim 1 recites “in a case where there is the plurality of times”. This should be changed to “there are the plurality of times”. Similarly claims 18-20 should be amended.
Claim 3 recites the limitation “the oldest time of the times within a predetermined time from a newest time of the plurality of times”. This language is unclear and should be addressed. . 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit” and “selection unit” in claims 1-3, and 14-19. The drawings (specifically figure 2) show a computer monitor capable of displaying data. For purposes of examination, the monitor is considered to be the display unit. The drawings (specifically figure 2) show a selection unit of the computer (also see paragraph 0051) capable of selecting data. For purposes of examination, the processor/computer is considered to be the selection unit.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claim 18 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.Claims 1-17 and 19-20 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-20 recites a judicial exception by reciting the limitations of displaying one or more pieces of information indicating a time elapsed from a reference time and selecting a specific time as the reference time. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “display … information”. That is, other than reciting “displaying” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “display” language, the claim encompasses the user manually monitors the data on a time-line, arbitrarily selects a start time as a “reference time” to count the length of time until the event occurs. The mere nominal recitation of a displaying information does not 
2A – Prong 2: The claims 1-20 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. the reference time being the oldest time, being the acquisition time of data, being the request time for an inspection, being the result of sensors reading ….) do not amount to significantly more. For example, displaying information (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); obtaining sensor data is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); and processing data with a generic processor is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)). 
2B: As discussed with respect to step 2A prong two, the additional elements of the selecting different reference times, sensor readings, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-20 are ineligible.
More specially regarding claims 19 and 20, it is noted that the processor of claim 20, and the and computer of claim 19, are both recited at a high level of generality and merely use the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “selects, as the reference time, a specific time from a plurality of times…in a case where there is the plurality of times”. It is unclear if the selection unit operates based on the result of determining “if there is the plurality of times” or not. Additionally, it is unclear how this determination is made and what happens if there is no “plurality of times”. 
Claims 2-17 depend from claim 1 and therefore are rejected for the same reason.
Claim 18 recites the limitation “selects, as the reference time, a specific time from a plurality of times…in a case where there is the plurality of times”. It is unclear if the selection unit operates based on the result of determining “if there is the plurality of times” or not. Additionally, it is unclear how this determination is made and what happens if there is no “plurality of times”. 
Claim 19 recites the limitation “selects, as the reference time, a specific time from a plurality of times…in a case where there is the plurality of times”. It is unclear if the selection unit operates based on the result of determining “if there is the plurality of times” or not. Additionally, it is unclear how this determination is made and what happens if there is no “plurality of times”. 
Claim 20 recites the limitation “selects, as the reference time, a specific time from a plurality of times…in a case where there is the plurality of times”. It is unclear if the selection unit operates based on the result of determining “if there is the plurality of times” or not. Additionally, it is unclear how this determination is made and what happens if there is no “plurality of times”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20160133012 granted to Miyazawa. 
Regarding claim 1, Miyazawa discloses an inspection information display device (para 0031, fig. 2A, “imaging control unit 207”) comprising: a display controller (para 0031 “control unit 211”)  that displays one or more pieces of inspection information indicating that there is data related to a patient in association with a time elapsed from a reference time on a display unit (fig. 3, multiple paragraphs, including para 0031, 0032, display unit 209; para 0028 recites “medical information associates with the medical image”); and a selection unit (para 0048 “period obtaining unit”) that selects, as the reference time, a specific time from a plurality of times that is able to be the reference time in a case where there is the plurality of times (paras 0028 and 0029, more specifically discussing “supplementary information”, para 0038, more specifically “obtains the information indicating the period that has elapsed between a reference time concerning the specific supplementary information and a time of imaging of the medical image… the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended”).  

Regarding claim 2, Miyazawa discloses the inspection information display device according to claim 1, wherein the selection unit selects, as the reference time, an oldest time of the plurality of times (para 0048, “period obtaining unit 304 obtains the information indicating the period that has elapsed between a reference time concerning the specific supplementary information and a time of imaging of the medical image. Herein, the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended,”; it is understood that at least one of these events can be considered to be the oldest time as required by the claim since “oldest” is a relative term, i.e., when the surgery is performed.).

Regarding claim 3, Miyazawa discloses the inspection information display device according to claim 2, wherein the selection unit selects, as the reference time, the oldest time of times within a predetermined time from a newest time of the plurality of times (para 0048, “period obtaining unit 304 obtains the information indicating the period that has elapsed between a reference time concerning the specific supplementary information and a time of imaging of the medical image. Herein, the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended,”; it is noted that the claim only requires accessing multiple time periods and selecting a time period from amongst the times. The claim does not require the selection unit or the display unit to gather/store these times. Therefore, it is understood that the time selected by the period obtaining unit (end of surgery, medication started, ended, etc.) to be the oldest time of the newest times since “newest” and “oldest” are relative terms).  

Regarding claim 4, Miyazawa discloses the inspection information display device according to claim 1, wherein the plurality of times includes an acquisition time of the data (para 0048 “imaging control unit 306 transmits the past examination information and the imaging maneuver information including the captured X-ray imaging image to the period obtaining unit 304 and instructs an elapsed period measurement.” and “The period obtaining unit 304 further calculates an elapsed period by obtaining a difference between the reference time and the time of the imaging of the medical image.”).
  
Regarding claim 5, Miyazawa discloses the inspection information display device according to claim 2, wherein the plurality of times includes an acquisition time of the data (para 0048 “imaging control unit 306 transmits the past examination information and the imaging maneuver information including the captured X-ray imaging image to the period obtaining unit 304 and instructs an elapsed period measurement.” and “The period obtaining unit 304 further calculates an elapsed period by obtaining a difference between the reference time and the time of the imaging of the medical image.”).
  
Regarding claim 6, Miyazawa discloses the inspection information display device according to claim 3, wherein the plurality of times includes an acquisition time of the data (para 0048 “imaging control unit 306 transmits the past examination information and the imaging maneuver information including the captured X-ray imaging image to the period 
 
Regarding claim 7, Miyazawa discloses the inspection information display device according to claim 1, wherein the plurality of times includes a request time for an inspection for acquiring the data (para 0048 “imaging control unit 306 transmits the past examination information and the imaging maneuver information including the captured X-ray imaging image to the period obtaining unit 304 and instructs an elapsed period measurement.”; “the input/output control unit (display control unit) 308 displays a screen (GUI) for the user to input the information indicating the reference time by an operation input”; the input is considered to be the request).  

Regarding claim 8, Miyazawa discloses the inspection information display device according to claim 2, wherein the plurality of times includes a request time for an inspection for acquiring the data (para 0048 “imaging control unit 306 transmits the past examination information and the imaging maneuver information including the captured X-ray imaging image to the period obtaining unit 304 and instructs an elapsed period measurement.”; “the input/output control unit (display control unit) 308 displays a screen (GUI) for the user to input the information indicating the reference time by an operation input”; the input is considered to be the request).    

Regarding claim 9, Miyazawa discloses the inspection information display device according to claim 3, wherein the plurality of times includes a request time for an inspection for acquiring the data (para 0048 “imaging control unit 306 transmits the past examination information and the imaging maneuver information including the captured X-ray imaging image to the period obtaining unit 304 and instructs an elapsed period measurement.”; “the input/output control unit (display control unit) 308 displays a screen (GUI) for the user to input the information indicating the reference time by an operation input”; the input is considered to be the request).    
  
Regarding claim 10, Miyazawa discloses the inspection information display device according to claim 1, wherein the plurality of times includes a time at which the patient arrives at a facility at which the data is acquired or a time at which the patient leaves for the facility (para 0048 “the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended, for example”; “The period obtaining unit 304 further calculates an elapsed period by obtaining a difference between the reference time and the time of the imaging of the medical image.”; it is noted that the claim does not require or recite determining such time, therefore, it is understood that the user could input such information in the GUI.).  

Regarding claim 11, Miyazawa discloses the inspection information display device according to claim 2, wherein the plurality of times includes a time at which the patient arrives it is noted that the claim does not require or recite determining such time, therefore, it is understood that the user could input such information in the GUI.).    

Regarding claim 12, Miyazawa discloses the inspection information display device according to any one of claim 1, wherein the plurality of times includes a time at which a facility at which the data is acquired or an emergency call notification destination is called (para 0048 “the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended, for example”; “The period obtaining unit 304 further calculates an elapsed period by obtaining a difference between the reference time and the time of the imaging of the medical image.; it is noted that the claim does not require or recite determining such time, therefore, it is understood that the user could input such information in the GUI.).    

Regarding claim 13, Miyazawa discloses inspection information display device according to claim 1, wherein the plurality of times includes a time at which a sensor attached to the it is noted that the status of the sensor is considered to be the “abnormality” and therefore the time associated with the x-ray sensor unit is the “time”).  

Regarding claim 14, Miyazawa discloses the inspection information display device according to any one of claim 2, wherein, in a case where the data is image data of a plurality of medical images acquired by imaging the patient, the selection unit selects, as the reference time, an oldest imaging time of imaging times of the medical images related to each other (para 0028 “in a case where a medical image (first medical image) of the same region concerning the same object as the object in the medical image (second medical image) is saved in the medical image saving unit 102, the determination unit 105 determines that the information indicating the elapsed period concerning the medical image is to be associated on the basis of the information associated with the first medical image”).  

Regarding claim 15, Miyazawa discloses the inspection information display device according to any one of claim 1, wherein the display controller further displays a type of the reference time in association with the inspection information on the display unit (para 0029 “an identification ID of the information indicating the elapsed period may be included in a header of the medical image”; para 0048 “the imaging control unit 306 transmits the past examination 

Regarding claim 16, Miyazawa discloses the inspection information display device according to any one of claim 1, wherein the display controller further displays times elapsed from one or more other times which are different from the reference time among the plurality of times on the display unit (para 0066 “The determination unit 305 obtains imaging start times included in all the obtained imaging maneuver information and obtains the imaging maneuver information in which the imaging start time is closest to that of the X-ray imaging image of the arrangement objective.”; Or, fig. 7, showing “date of birth, age of the patient”; it is noted that the claim does not provide any limitations towards what it considers to be the times elapsed from other times. Therefore, the Examiner understands that the time elapsed from the birth to be the “other times”). 

Regarding claim 17, Miyazawa discloses the inspection information display device according to any one of claim 1, wherein the display controller further displays an analysis result of the data in association with the elapsed time on the display unit (fig. 9, showing “elapsed hours” and “elapsed minutes”).  

Regarding claim 18, Miyazawa discloses an inspection information display method  (para 0031, fig. 2A, “imaging control unit 207”, method of using the device) comprising: a step of displaying one or more pieces of inspection information indicating that there is data related to a patient in association with a time elapsed from a reference time on a display unit (fig. 3, multiple paragraphs, including para 0031, 0032, display unit 209; para 0028 recites “medical information associates with the medical image”); and a step of selecting, as the reference time, a specific time from a plurality of times that is able to be the reference time in a case where there is the plurality of times (paras 0028 and 0029, more specifically discussing “supplementary information”, para 0038, more specifically “obtains the information indicating the period that has elapsed between a reference time concerning the specific supplementary information and a time of imaging of the medical image… the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended”).   

Regarding claim 19, Miyazawa discloses a non-transitory computer readable recording medium storing an inspection information display program causing a computer to execute (para 0088): a procedure of displaying one or more pieces of inspection information indicating that there is data related to a patient in association with a time elapsed from a reference time on a display unit (fig. 3, multiple paragraphs, including para 0031, 0032, display unit 209; para 0028 recites “medical information associates with the medical image”); and a procedure of selecting, as the reference time, a specific time from a plurality of times that is able to be the reference time in a case where there is the plurality of times (paras 0028 and 0029, more more specifically “obtains the information indicating the period that has elapsed between a reference time concerning the specific supplementary information and a time of imaging of the medical image… the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended”).  

Regarding claim 20, Miyazawa discloses an inspection information display device comprises: a memory that stores a command to be executed by a computer (para 0033, “The CPU 251 is configured to control the entirety of the control unit 211 and carry out the control by executing a command program stored in the ROM 252”); and a processor configured to execute the stored command, where in the processor is configured to display one or more pieces of inspection information indicating that there is data related to a patient in association with a time elapsed from a reference time on a display (fig. 3, multiple paragraphs, including para 0031, 0032, display unit 209; para 0028 recites “medical information associates with the medical image”), and select, as the reference time, a specific time from a plurality of times that is able to be the reference time in a case where there is the plurality of times (paras 0028 and 0029, more specifically discussing “supplementary information”, para 0038, more specifically “obtains the information indicating the period that has elapsed between a reference time concerning the specific supplementary information and a time of imaging of the medical image… the reference time is, for example, a time when the processing corresponding to the objective of the follow-up observation is performed such as a time when the surgery is performed or a time when the medication is started or ended”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.